Title: To John Adams from James Gunn, 1 May 1797
From: Gunn, James
To: Adams, John



Sir,
Savannah May 1th. 1797

The day previous to my leaving Philadelphia I did my self the honor to enclose you a letter from Governor Lee recommending Col. Armstrong for the Appointment of Inspector and Surveyor for the Port of Savannah—On my Arrival in this State I am informed that Col. Armstrong drinks to an Extreem, Which Circumstance I had no knowledge of at the Time I Joined in recommending him; I therefore feel it my duty to apprize the President of his Situation.
I have the honor to be, with great / respect and Esteme, / Sir, / your Obt. Hbl. St.

James Gunn